United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-2939
                                    ___________

United States of America,                *
                                         *
            Appellee,                    *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
Rickey Layne Keeth,                      *
                                         *      [UNPUBLISHED]
            Appellant.                   *
                                    ___________

                            Submitted: December 14, 1998
                                Filed: December 18, 1998
                                    ___________

Before FAGG, BEAM, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

       After Rickey Layne Keeth pleaded guilty to making a false statement in the
acquisition of a firearm, in violation of 18 U.S.C. § 922(a)(6), and to possessing
firearms while subject to a domestic violence protection order, in violation of 18
U.S.C. § 922(g)(8), the district court1 sentenced him to 30 months imprisonment and
three years supervised release. Keeth&s period of supervised release commenced in
January 1998. As a condition of his supervised release, Keeth was not to attempt to
contact his

      1
        The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
ex-wife in any manner. At a revocation hearing in June 1998, the district court found
Keeth had violated this condition, revoked Keeth&s supervised release, and sentenced
him to 12 months imprisonment and 24 months supervised release. Keeth now
challenges his prison term, and we affirm.

        After a thorough review of the record, we reject Keeth&s argument that the
district court failed to consider the applicable policy statements in Chapter 7 of the
U.S. Sentencing Guidelines Manual and the sentencing factors set forth in 18 U.S.C.
§ 3553(a). We also conclude that the district court did not abuse its discretion in
sentencing him to 12 months imprisonment. See 18 U.S.C. § 3583(e)(3); United States
v. Grimes, 54 F.3d 489, 492 (8th Cir. 1995) (standard of review); United States v.
Carr, 66 F.3d 981, 983 (8th Cir. 1995) (per curiam) (Chapter 7 Guidelines are advisory
and nonbinding; district court may depart from revocation imprisonment range when,
in its considered discretion, such departure is warranted). We deny Keeth&s motion for
a stay pending appeal and temporary injunction, as well as his motion for appointment
of counsel. Keeth&s counsel&s motion to withdraw is granted.

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-